Per curiam.
Harold A. Miller III was removed from the practice of law by Judge Daniel Coursey sitting on the Superior Court of DeKalb *127County. Miller was disbarred on the basis of his conviction of the felony charges of child molestation, aggravated child molestation, solicitation of sodomy, and violation of the Georgia Controlled Substances Act.1 A certified copy of the March 2, 1994 order of disbarment was forwarded to this Court and filed on March 7, 1994.
Decided April 18, 1994.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The superior court is empowered by the rules of this Court to disbar an attorney convicted of a crime involving moral turpitude. Standard 66, Rule 4-102, Rules and Regulations of the State Bar of Georgia. In the Matter of Thomas E. Nave, 258 Ga. 377 (369 SE2d 901) (1988).
The time for filing a notice of appeal from the order of disbarment having expired, we grant the State Bar’s motion to accept the order of the Superior Court of DeKalb County and hereby confirm Judge Coursey’s order disbarring Harold A. Miller III for violation of Standard 66.

All the Justices concur.


 In addition to the recited felony convictions, Miller was also convicted of three misdemeanor charges: exhibiting harmful materials to a minor, sexual exploitation of children, and possession of marijuana.